ORDER

PER CURIAM.
AND NOW, this 25th day of March, 2009, this matter is CONSOLIDATED with the appeal filed at 1 MAP 2009. See Pa.R.A.P. 513 and 102.
The consolidated matter is REMANDED to the Court of Judicial Discipline for the limited purpose of that court considering Petitioner’s claims in the nature of after-discovered evidence, arising from the recent revelations of corruption in Luzerne County. The Court of Judicial Discipline is to determine whether the new evidence requires a further hearing and/or whether it affects the existing determination of the Court of Judicial Discipline to remove Petitioner from judicial office.
*506Furthermore, the December 9, 2008 order of the Court of Judicial Discipline is STAYED pending remand and a final determination of this matter, and the Secretary of the Commonwealth is directed to refrain from placing Petitioner’s judicial seat on the Court of Common Pleas of Luzerne County on the May 2009 primary ballot. This stay is entered solely for the purpose of ensuring that Petitioner’s seat on the Court of Common Pleas of Luzerne County is not placed on the ballot until final resolution of this judicial disciplinary matter, and is not to be construed as this Court taking any position on the merits of Petitioner’s appeal or her after-discovered evidence claim.
Jurisdiction is relinquished.
Justice McCAFFERY dissents.